Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 1 of 14 Page ID #:871



  1   SCOTT A. KRONLAND (SBN 171693)
      REBECCA C. LEE (SBN 305119)
  2
      ALTSHULER BERZON LLP
  3   177 Post Street, Suite 300
      San Francisco, CA 94108
  4
      Telephone: (415) 421-7151
  5   Facsimile: (415) 362-8064
      E-mail: skronland@altber.com
  6
              rlee@altber.com
  7
      Attorneys for Defendant United Domestic
  8   Workers of America, AFSCME Local 3930
  9
                           UNITED STATES DISTRICT COURT
 10
                          CENTRAL DISTRICT OF CALIFORNIA
 11
 12    MARIA QUEZAMBRA,                         CASE NO.: 8:19-cv-00927-JLS-JEM
 13
                   Plaintiff,                   NOTICE OF SUPPLEMENTAL
 14                                             AUTHORITY IN SUPPORT OF
 15          v.                                 DEFENDANT UNITED DOMESTIC
                                                WORKERS OF AMERICA, AFSCME
 16    UNITED DOMESTIC WORKERS                  LOCAL 3930’s MOTION TO DISMISS
 17    OF AMERICA, AFSCME LOCAL
       3930, et al.,                            Hearing Date: November 22, 2019
 18                                             Hearing Time: 10:30 a.m.
 19                    Defendants.              Location:     Courtroom 10A

 20                                             Judge: The Hon. Josephine L. Staton
 21
 22
 23
 24
 25
 26
 27
 28


                   NOTICE OF SUPPLEMENTAL AUTHORITY, No. 8:19-cv-00927-JLS-JEM
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 2 of 14 Page ID #:872




  1         The Union hereby advises the Court of the attached Order issued recently in
  2   Hendrickson v. AFSCME Council 18, __ F.Supp.3d __, 2020 WL 365041 (D.N.M.
  3   Jan 22, 2020). In Hendrickson, the plaintiff was a New Mexico public employee
  4   who sued his union, the Governor of New Mexico, and the New Mexico Attorney
  5   General under 42 U.S.C. §1983, contending that the deduction of union dues from
  6   his paychecks violated his First Amendment rights. Hendrickson is relevant to the
  7   Union’s pending motion because it holds that the union’s enforcement of the
  8   plaintiff’s dues authorization agreement was not state action under 42 U.S.C. §1983,
  9   explaining that, “even though the State enforced the terms” of the plaintiff’s dues
 10   authorization agreement, “the ‘State’s mere acquiescence in a private action’ does
 11   not convert the ‘action into that of the State.’” Id. at *8 (quoting Gallagher v. Neil
 12   Young Freedom Concert, 49 F.3d 1442, 1453 (10th Cir. 1995)).
 13
      Dated: January 28, 2020                 Respectfully submitted,
 14
 15                                           SCOTT A. KRONLAND
                                              REBECCA C. LEE
 16                                           Altshuler Berzon LLP
 17
                                              By: /s/ Rebecca C. Lee
 18                                               Rebecca C. Lee
 19
                                              Attorneys for Defendant United Domestic
 20                                           Workers of America, AFSCME Local 3930
 21
 22
 23
 24
 25
 26
 27
 28

                                               1
                     NOTICE OF SUPPLEMENTAL AUTHORITY, No. 8:19-cv-00927-JLS-JEM
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 3 of 14 Page ID #:873


  Hendrickson v. AFSCME Council 18, --- F.Supp.3d ---- (2020)


                                                                    Mr. Hendrickson and the Union filed cross motions for
                                                                    summary judgment, and the State Defendants moved to
                    2020 WL 365041
                                                                    dismiss. For the reasons discussed herein, the Court will
      Only the Westlaw citation is currently available.
                                                                    grant the Union's motion for summary judgment, grant the
       United States District Court, D. New Mexico.
                                                                    State Defendants' motion to dismiss, deny Mr. Hendrickson's
              Brett HENDRICKSON, Plaintiff,                         motion for summary judgment, and dismiss this lawsuit.
                          v.
     AFSCME COUNCIL 18; Michelle Lujan Grisham,
                                                                    II. Legal Standards
    in her official capacity as Governor of New Mexico;
       and Hector Balderas, in his official capacity as             A. Summary Judgment Standard of Review
       Attorney General of New Mexico, Defendants.                  Summary judgment is appropriate when the Court determines
                                                                    “that there is no genuine dispute as to any material fact and
                     No. CIV 18-1119 RB/LF                          the movant is entitled to judgment as a matter of law.” Fed.
                                |                                   R. Civ. P. 56(a); see also Garrison v. Gambro, Inc., 428 F.3d
                       Filed 01/22/2020                             933, 935 (10th Cir. 2005). “Where the record taken as a whole
                                                                    could not lead a rational trier of fact to find for the nonmoving
  Attorneys and Law Firms
                                                                    party, there is no genuine issue for trial.” Matsushita Elec.
  Brian K. Kelsey, Reilly Stephens, Liberty Justice Center,         Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)
  Chicago, IL, Patrick Joseph Rogers, Patrick J. Rogers, LLC,       (quotation marks and citation omitted). The Court examines
  Albuquerque, NM, for Plaintiff.                                   the record and makes all reasonable inferences in the light
                                                                    most favorable to the nonmoving party. Gutierrez v. Cobos,
  Shane C. Youtz, James A. Montalbano, Stephen Curtice,             841 F.3d 895, 900 (10th Cir. 2016).
  Youtz & Valdez PC, Alfred A. Park, Lawrence M. Marcus,
  Park & Associates, LLC, Albuquerque, NM, Stefanie Wilson,         In analyzing cross-motions for summary judgment, a court
  Eileen Goldsmith, Scott Kronland, Altshuler Berzon LLP, San       “must view each motion separately, in the light most favorable
  Franscisco, CA, for Defendants.                                   to the non-moving party, and draw all reasonable inferences
                                                                    in that party's favor.” United States v. Supreme Court of N.M.,
                                                                    839 F.3d 888, 906–07 (10th Cir. 2016) (quotation marks and
  MEMORANDUM OPINION AND ORDER
                                                                    citations omitted). “Cross motions for summary judgment are
  ROBERT C. BRACK, SENIOR U.S. DISTRICT JUDGE                       to be treated separately; the denial of one does not require
                                                                    the grant of another.” Christian Heritage Acad. v. Okla.
   *1 For most of his employment with the New                       Secondary Sch. Activities Ass'n, 483 F.3d 1025, 1030 (10th
  Mexico Human Services Department (HSD), Plaintiff Brett           Cir. 2007) (quotation omitted).
  Hendrickson was a dues-paying member of Defendant
  AFSCME Council 18 (the Union). Recently in Janus v.               The Court notes that Mr. Hendrickson fails to respond to or
  AFSCME, 138 S. Ct. 2448 (2018), the United States                 specifically dispute the material facts set forth in the Union's
  Supreme Court overruled long-standing precedent and found         motion (see Docs. 42; 45 at 7) or in the Union's response to
  that the common union practice of collecting agency fees          his own motion (see Docs. 39 at 8–11; 47) in contravention
  from nonunion members violates their constitutional rights.       of Local Rule 56. See D.N.M. LR-Civ. 56(b). However, Mr.
  After Janus, Mr. Hendrickson resigned from his Union              Hendrickson's material facts are largely consistent with the
  membership. He now brings suit against the Union, as              Union's statement of facts in its own motion. (See Doc. 39 at
  well as Governor Lujan Grisham and Attorney General               8 (citing Doc. 32 at 2–8).) Consequently, for the purposes of
  Balderas (the State Defendants), for violations of his First      both motions for summary judgment, the Court will accept as
  Amendment rights to free speech and free association.             true the facts as presented in the Union's motion (Doc. 32) and
  He seeks monetary damages for dues that he paid to the            response (Doc. 39).
  Union and declarations that the Union's dues authorization
  revocation policy and provisions of the related state statutory
  scheme are unconstitutional.                                      B. Motion to Dismiss Standard of Review




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 4 of 14 Page ID #:874


  Hendrickson v. AFSCME Council 18, --- F.Supp.3d ---- (2020)


   *2 In reviewing a motion to dismiss under Federal Rule           Mr. Hendrickson chose to join the Union and authorized
  of Civil Procedure 12(b)(6), the Court “must accept all the       monthly dues deductions by signing the Union's membership
  well-pleaded allegations of the complaint as true and must        agreement. (Doc. 32-4 ¶ 36.) He signed this agreement on
  construe them in the light most favorable to the plaintiff.” In   three occasions: originally on May 7, 2004 (id.; see also Doc.
  re Gold Res. Corp. Sec. Litig., 776 F.3d 1103, 1108 (10th Cir.    32-4-2); in 2007 when he returned to SPD after a short stint
  2015) (quotation omitted). “To survive a motion to dismiss,”      with a non-bargaining unit (Am. Compl. ¶¶ 17, 20; Docs. 32-4
  the complaint does not need to contain “detailed factual          ¶ 38; 32-4-2); and on April 7, 2017 (Docs. 32-4 ¶ 40; 32-4-3).
  allegations,” but it “must contain sufficient factual matter,     The membership agreement provides:
  accepted as true, to ‘state a claim to relief that is plausible
  on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
  (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,
  570 (2007)). “Threadbare recitals of the elements of a cause                  Effective: [April 7, 2017], I authorize
  of action, supported by mere conclusory statements, do not                    AFSCME Council 18 as my exclusive
  suffice.” Id.                                                                 bargaining representative, and I accept
                                                                                membership in AFSCME Council 18.
                                                                                I request and authorize the State
  II. Background                                                                of New Mexico to deduct union
  Mr. Hendrickson has been employed with the HSD, a public                      dues from my pay and transmit
  employer, since 2001. (Docs. 21 (Am. Compl.) ¶¶ 3, 16.)                       them to AFSCME Council 18. The
  He is covered by the Public Employee Bargaining Act                           amount of dues deduction shall be
  (PEBA), N.M. Stat. Ann. §§ 10-7E-1–-26 (1978), which                          the amount approved by AFSCME's
  gives public employees the right to join—or not to join—a                     membership as set forth in the
  labor organization for the purposes of bargaining with public                 AFSCME constitution and certified
  employers regarding the terms of their employment. N.M.                       in writing to my employer. This
  Stat. Ann. §§ 10-7E-5, 10-7E-15. The Union and the State are                  authorization shall be revocable only
  parties to a collective bargaining agreement (CBA), and Mr.                   during the first two weeks of every
  Hendrickson is a member of a bargaining unit as defined in                    December, or such other time as
  the CBA. (Doc. 32-4 ¶¶ 3–4.) See also § 10-7E-13. The Union                   provided in the applicable collective-
  is the democratically-elected exclusive representative for Mr.
                                                                                bargaining agreement. 2
  Hendrickson's bargaining unit for purposes of the PEBA. (See
  Doc. 32-4 ¶ 3.) See also § 10-7E-14.

                                                                    (Doc. 32-4-3.) Thus, Mr. Hendrickson was able to resign his
  While New Mexico has “never required membership in the
                                                                    “union membership at any time, but ... he would continue to
  Union as a condition of public employment” (Doc. 32 at 11 1       have union dues deducted from his paycheck unless he gave
  (citing Doc. 32-4 ¶ 6); see also § 10-7E-5), employees in         the Union and the State written notice of revocation of his
  Mr. Hendrickson's pre-Janus bargaining unit were required         dues deduction authorization during the first two weeks of
  to make a choice: pay dues and join the Union as a member         December in each calendar year.” (Doc. 32-4 ¶ 44.)
  to receive full member benefits, or decline to join and pay a
  lower amount of “fair share fees” as a nonmember. (Doc. 32-4      2      The Union's membership agreements have included
  ¶¶ 7, 35, 63; Am. Compl. ¶¶ 16, 22.) See also 138 S. Ct. at
                                                                           language similar to that quoted above since at least 2004.
  2459–60. At the time, these fair share fees were lawful under
                                                                           (See Doc. 32-4 ¶ 8.)
  Abood v. Detroit Board of Education, 431 U.S. 209 (1977)
  and the PEBA. “Represented bargaining unit employees               *3 On June 27, 2018, the United States Supreme Court
  have never been required to become Union members nor              decided Janus. 138 S. Ct. 2448. In Janus, the Court examined
  required to publicly endorse the Union's positions in any         the constitutionality of requiring nonunion state employees
  respect.” (Doc. 32-4 ¶ 29.)                                       to pay agency fees for union representation, such as the
                                                                    “fair share” fees in New Mexico. Id. at 2459–60. It found
  1                                                                 that this practice violates nonmembers' First Amendment
         The Court cites the CM/ECF pagination of the parties'
                                                                    rights, because it “compel[s] them to subsidize private speech
         briefs, rather than the internal pagination.



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 5 of 14 Page ID #:875


  Hendrickson v. AFSCME Council 18, --- F.Supp.3d ---- (2020)


  on matters of substantial public concern.” Id. at 2460. The
  Court held, therefore, that “States and public-sector unions    After a series of communications between Mr. Hendrickson,
  may no longer extract agency fees from nonconsenting            the SPO, and Ms. Derr, the SPO stopped deducting dues
  employees ... unless the employee affirmatively consents to     beginning with Mr. Hendrickson second paycheck in January
  pay. By agreeing to pay, nonmembers are waiving their First     2019, and the Union reimbursed him for the dues mistakenly
  Amendment rights, and such a waiver cannot be presumed.”        deducted after the first pay period in December 2018. (See
  Id. at 2486 (citations omitted).                                Docs. 32-4 ¶¶ 50–59; 32-4-10; 32-4-12; Am. Compl. ¶¶
                                                                  35–44.) Mr. Hendrickson is not currently a Union “member
  On July 2, 2018, the Union sent the State Personnel             and is not required to support the Union, financially or
  Office (SPO) a letter and “asked the State to immediately       otherwise.” (Doc. 32-4 ¶ 60; see also Am. Compl. ¶¶ 10, 42.)
  stop deducting fair share fees from non-members and
  to immediately stop transmitting those fees to the
  Union.” (Docs. 32-4 ¶ 65; 32-4-13.) The State and the Union     III. The Court will grant the Union's motion for
  “have agreed that provisions of the [CBA] that required the     summary judgment and deny Mr. Hendrickson's motion
  payment of fair share fees by non-members are now invalid       for summary judgment with respect to Count I.
  and unenforceable and ... those provisions are accordingly no   In his first claim for relief, Mr. Hendrickson contends that
  longer in effect.” (Doc. 32-4 ¶ 71.)                            Defendants violated his First Amendment rights to free
                                                                  speech and association when they refused to immediately
  Mr. Hendrickson emailed the SPO about withdrawing his           allow him to withdraw from the Union after the Supreme
  Union membership on August 9, 2018. (Docs. 33-1 ¶ 5;            Court decided Janus. (Am. Compl. ¶¶ 45–62.) He seeks
  33-1-1.) He filed his original complaint in this Court on       damages and three separate declarations. (Id.)
  November 30, 2018. (Doc. 1.) He had not contacted the Union
  regarding resignation or termination of his dues deductions
                                                                  A. Mr. Hendrickson's claim regarding fair share fees is
  before he filed his original complaint. (See Doc. 32-4 ¶¶
                                                                  moot.
  43, 47.) On December 6, 2018, Ms. Connie Derr, Executive
                                                                  Mr. Hendrickson seeks a declaration that N.M. Stat.
  Director of the Union, wrote a letter to Mr. Hendrickson and
                                                                  Ann. § 10-7E-9(G), the statute that authorized “fair share
  stated:
                                                                  fees” before Janus, is unconstitutional. (Id. ¶ 60.) He
                                                                  acknowledges, however, that the Union and SPO are no
                                                                  longer deducting fair share fees from nonunion employees.
              It has come to our attention through                (See Docs. 32-4 ¶ 65, 70–71; 32-4-13; 32-4-17.) The Union
              the filing of a lawsuit that you wish               argues that “a favorable judicial decision” on this issue would
              to resign your union membership                     have no “effect in the real world.” Equal Emp't Opportunity
              and cancel your authorization for                   Comm'n v. CollegeAmerica Denver, Inc., 869 F.3d 1171, 1173
              the deduction of membership dues.                   (10th Cir. 2017) (citation omitted). (Doc. 32 at 15.) Mr.
              We have no prior record that you                    Hendrickson fails to respond to this argument and has thus
              made any such request to the union.                 waived this claim. (See Doc. 42.) The Court agrees that this
              Nevertheless, we have processed                     issue is moot and will grant summary judgment to the Union
              your resignation from membership.                   and deny Mr. Hendrickson's motion on this issue.
              Additionally, your dues authorization
              provides that it is revocable during the
              first two weeks of December each year.              B. Mr. Hendrickson lacks standing to seek a declaration
              Accordingly, we are notifying your                  regarding the Union's opt-out window as it applies to
              employer to stop further membership                 other union members.
              dues deductions.                                     *4 Mr. Hendrickson next seeks a declaration “that the
                                                                  Union and [Governor] Lujan Grisham cannot force public
                                                                  employees to wait for an opt-out window to resign their union
  (Doc. 32-4-5; see also Doc. 33-1 ¶ 7.) Mr. Hendrickson faxed    membership and to stop the deduction of dues from their
  a membership withdrawal letter to the Union on December 8,      paychecks.” (Am. Compl. ¶ 58.) The Court may not grant
  2018. (Docs. 32-4 ¶ 49; 32-4-6.)                                the requested relief, however, because Mr. Hendrickson “must



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 6 of 14 Page ID #:876


  Hendrickson v. AFSCME Council 18, --- F.Supp.3d ---- (2020)


  assert his own legal rights and interests, and cannot rest his        similar case in which the Ninth Circuit found that the
  claim to relief on the legal rights or interests of third parties.”   plaintiff union members' prospective relief claims were not
  Aid for Women v. Foulston, 441 F.3d 1101, 1111 (10th Cir.             moot because they were “the sort of inherently transitory
  2006) (quoting Warth v. Seldin, 422 U.S. 490, 499 (1975))             claims for which continued litigation is permissible.” Fisk
  (subsequent citation omitted); see also Begay v. Pub. Serv.           v. Inslee, 759 F. App'x 632, 633 (9th Cir. 2019) (citations
  Co. of N.M., 710 F. Supp. 2d 1161, 1186–87 (D.N.M. 2010).             omitted). “While the facts here are very similar to Fisk, they
  As this lawsuit is not a class action, Mr. Hendrickson may            differ in one significant respect: Fisk involved a putative
  not seek a declaration that would affect the rights of others.        class action, where prospective class members presumably
  Thus, the Court will grant the Union's motion for summary             remained subject to the challenged conduct.” See Stroeder v.
  judgment on this issue and deny Mr. Hendrickson's motion.             Serv. Emp's Int'l Union, No. 3:19-CV-01181-HZ, 2019 WL
                                                                        6719481, at *3 (D. Or. Dec. 6, 2019). As Mr. Hendrickson
                                                                        does not bring a class action, Fisk is inapposite.
  C. Mr. Hendrickson cannot show that N.M. Stat. Ann. §
  10-7E-17(C) constitutes an unconstitutional violation of              Mr. Hendrickson next argues that this lawsuit presents a
  his First Amendment rights.                                           case of “voluntary cessation,” because the Union revoked
  Mr. Hendrickson seeks a declaration that N.M. Stat. Ann.              his dues deduction only after he filed a lawsuit. (Doc. 33 at
  § 10-7E-17(C) violates his First Amendment rights to free             15.) He relies on Knox v. Service Employees International
  speech and association “because it allowed the withholding            Union, Local 1000, another class action in which nonunion
  of union dues from his paycheck until a two-week period               employees alleged that a special dues assessment was being
  specified in the Union agreement.” (Am. Compl. ¶ 59.)                 used for political expenditures, and they sued to obtain a
  This statute provides that the SPO “shall honor payroll               refund. 567 U.S. 298, 302–07 (2012). After the Supreme
  deductions until the authorization is revoked in writing ...          Court granted certiorari, the union sent a notice to the
  in accordance with the negotiated agreement ....” N.M. Stat.          employees and promised a full refund then moved to dismiss
  Ann. § 10-7E-17(C). He also seeks “damages in the amount of           for mootness. Id. at 307. The Supreme Court found that
  all dues deducted ... since he became a member” (Am. Compl.           the offer did not moot the case, because the Union had
  ¶ 61), or alternatively, “in the amount of all dues deducted ...      not actually refunded the employees and had “include[d]
  since the Janus ruling” (id. ¶ 62). The claims fail for a variety     a host of conditions, caveats, and confusions” regarding
  of reasons.                                                           how the employees could request the refund. Id. at 308.
                                                                        But Knox, which dealt with the hypothetical refund of
                                                                        special assessment dues, is distinguishable from this case,
  1. Mr. Hendrickson's claim for prospective relief is moot.
                                                                        which involves terms related to the expiration of the union
  Mr. Hendrickson's requested declaration regarding the opt-
  out window for dues revocation is not justiciable, because he         membership agreement. 3
  has resigned from Union membership and is no longer subject
  to dues or the opt-out window. “[I]t is well established that         3      The Court also finds Mr. Hendrickson's argument
  what makes a declaratory judgment action a proper judicial                   regarding voluntary cessation disingenuous, as he filed
  resolution of a case or controversy rather than an advisory                  this lawsuit on November 30, 2018 (Doc. 1), and the two-
  opinion is the settling of some dispute which affects the                    week opt-out window began the next day. The Union did
  behavior of the defendant toward the plaintiff.” Jordan v.                   not terminate the dues authorization only in response to
  Sosa, 654 F.3d 1012, 1025 (10th Cir. 2011) (quotation and                    the lawsuit, but in response to his resignation.
  citations omitted). “Hence, ... a ‘plaintiff cannot maintain           *5 Finally, Mr. Hendrickson argues that the circumstances
  a declaratory or injunctive action unless he or she can               of this case are “capable of repetition but will evade review,”
  demonstrate a good chance of being likewise injured [by the           much like those in Roe v. Wade, 410 U.S. 113 (1973). (Doc.
  defendant] in the future.’ ” Cox v. Phelps Dodge Corp., 43            33 at 16.) “To meet this exception to mootness,” however,
  F.3d 1345, 1348 (10th Cir. 1994), superseded by statute on            he must show that “there [is] a reasonable expectation that
  other grounds, Cody Labs. v. Sebelius, 446 F. App'x 964 (10th         the same complaining party [will] be subject to the same
  Cir. 2011) (quotation omitted).                                       action again.” Casad v. U.S. Dep't of Health & Human Servs.,
                                                                        301 F.3d 1247, 1254 (10th Cir. 2002) (quoting Weinstein v.
  Mr. Hendrickson presents several arguments to show why                Bradford, 423 U.S. 147, 149 (1975) (per curiam)) (emphasis
  his lawsuit is not moot. First, he cites Fisk v. Inslee, a            added). Here, his opt-out window passed in December 2018.


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     4
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 7 of 14 Page ID #:877


  Hendrickson v. AFSCME Council 18, --- F.Supp.3d ---- (2020)


  He is no longer a Union member, and the Union is no longer       criminal defendant (Brady) entered a guilty plea rather than
  deducting dues from his paycheck. He has not alleged that he     face a jury trial and, possibly, the death penalty. (Doc. 39 at 21
  is likely to be subject to Union membership or the relevant      (citing Brady, 397 U.S. at 743).) Sometime later, the statute
  dues policies again. Mr. Hendrickson's claim for prospective     that would have allowed the death penalty in Brady's case
  relief is moot.                                                  was found to be unconstitutional. See Brady, 397 U.S. at 745–
                                                                   46. Brady “sought relief under 28 U.S.C. § 2255, claiming
                                                                   that his plea of guilty was not voluntarily given because” the
  2. Mr. Hendrickson has not shown that the Union violated         now-unconstitutional statute “operated to coerce his plea ....”
  his First Amendment rights to free speech and association.       Id. at 744. The Supreme Court disagreed and found that
  Even if Mr. Hendrickson's claims regarding the opt-out           “[t]he voluntariness of Brady's plea can be determined only
  window and the dues revocation agreement were justiciable,       by considering all of the relevant circumstances surrounding
  they would fail. Mr. Hendrickson essentially argues that Janus   it.” Id. at 749 (citations omitted). The same is true here: Mr.
  applies retroactively to void his membership contract with the   Hendrickson was faced with the then-constitutional choice
  Union. (Doc. 33 at 9–10.) In Janus, the Supreme Court found      under Abood to join the Union or pay fair share fees. His
  that a union may only deduct wages from a nonmember if that      choice was voluntary, and he may not now void his choice
  “employee affirmatively consents to pay.” 138 S. Ct. at 2486.    after Janus.
  The Court disagrees that Janus applies here because Janus
  concerned a nonunion employee's fair share fees, not a union      *6 Mr. Hendrickson's argument that the parties' contract is
  member's contracted-for dues.                                    based on “mutual mistake” is similarly inapposite. (See Doc.
                                                                   42 at 7–8.) He relies on United States v. Bunner, in which the
  The Union relies on the Supreme Court's decision in Cohen        criminal defendant pleaded guilty to a crime pursuant to 18
  v. Cowles Media Co., 501 U.S. 663 (1991), to argue               U.S.C. § 924(c). 134 F.3d 1000, 1002 (10th Cir. 1998). Three
  that Mr. Hendrickson cannot use Janus to void a valid            years later, the Supreme Court decided Bailey v. United States,
  contract on the basis of any purported violation of his          516 U.S. 137 (1995), under which the Bunner “[d]efendant's
  First Amendment rights. (See Doc. 32 at 20–22.) In Cohen,        actions no longer constituted a” crime. Id. The Tenth Circuit
  an individual (Cohen) contracted with two newspapers to          found that the very basis of the plea agreement (the admission
  provide confidential information, but only on the condition      of criminal conduct) was frustrated, and that because the
  that he would remain anonymous. 501 U.S. at 665. The             conduct no longer constituted a crime, no jury could have
  newspapers accepted and published the information, but they      convicted him. Id. at 1004–05. Thus, the defendant could
  also revealed Cohen as the source. Id. at 666. Cohen sued,       not be bound to the plea agreement. Id. at 1005. But as the
  and the newspapers argued that enforcement of the parties'       Union notes, this case is more akin to Brady, where the statute
  agreement would violate the newspapers' First Amendment          was later shown to be unconstitutional, rather than Bunner,
  rights. Id. at 667–68. The Supreme Court found that              where the conduct itself no longer constituted a crime. In
  the newspapers self-imposed the restrictions on their First      cases closer to Brady, the Tenth Circuit has also found that
  Amendment rights to reveal the confidential source, and state    a plea agreement is not voidable. See, e.g., United States v.
  law would enforce that agreement. Id. at 671.                    Porter, 405 F.3d 1136, 1144–45 (10th Cir. 2005) (finding that,
                                                                   as in Brady, a plea agreement was valid after Booker changed
  “Cohen amounts to a statement that one can waive a               the sentencing law).
  constitutional right, which [Mr. Hendrickson] acknowledges
  is consistent with Janus.” (Doc. 42 at 11.) He argues,           Ultimately, Mr. Hendrickson fails to point to any decision
  however, that Cohen is distinguishable because “[t]here was      that applied Janus to void a union membership contract
  no intervening change in the law that recognized a new right     under similar circumstances. On the contrary, each court that
  of newspapers between when the promise was made and when         examined this issue has rejected the claim that Janus entitles
  the case was decided.” (Doc. 42 at 11.) The court in Cooley v.   union members to resign and stop paying dues on their own—
  California Statewide Law Enforcement Ass'n considered this       rather than on the contract's—terms. See, e.g., Oliver v. Serv.
  same argument and relied on Brady v. United States, 397 U.S.     Emp's Int'l Union Local 668, No. CV 19-891, ––– F. Supp.
  742, 757 (1970) to find that “an intervening change in law       3d ––––, 2019 WL 5964778, at *2 (E.D. Pa. Nov. 12, 2019);
  does not taint [the union member's] consent or invalidate his    Seager v. United Teachers L.A., No. 219CV00469JLSDFM,
  contractual agreement.” 385 F. Supp. 3d 1077, 1080 (E.D.         2019 WL 3822001, at *1 (C.D. Cal. Aug. 14, 2019); Smith
  Cal. 2019). The Union also cites Brady, a case in which the


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 8 of 14 Page ID #:878


  Hendrickson v. AFSCME Council 18, --- F.Supp.3d ---- (2020)


  v. Bieker, No. 18-cv-05472-VC, 2019 WL 2476679, at *2               *7 “Whether the conduct may in fact be ‘fairly attributed’ to
  (N.D. Cal. June 13, 2019); O'Callaghan v. Regents of the           the state requires a two-part inquiry.” A.M. ex rel. Youngers
  Univ. of Cal., Case No. CV 19-02289JVS (DFMx), 2019 WL             v. N.M. Dep't of Health, 108 F. Supp. 3d 963, 998 (D.N.M.
  2635585, at *3 (C.D. Cal. June 10, 2019); Belgau v. Inslee,        2015). “ ‘First, the deprivation must be caused by the exercise
  No. 18-5620 RJB, 2018 WL 4931602, at *5 (W.D. Wash. Oct.           of some right or privilege created by the State or by a rule
  11, 2018).                                                         of conduct imposed by the state or by a person for whom the
                                                                     State is responsible.’ ” Id. (quoting Lugar, 457 U.S. at 937).
  It is Mr. Hendrickson's voluntary choice—on three separate         “Second, the party charged with the deprivation must be a
  occasions—to contract with the Union that defeats his claim.       person who may fairly be said to be a state actor.” Id. (quoting
  See Adams v. Int'l Bhd. of Boilermakers, 262 F.2d 835, 838         Lugar, 457 U.S. at 937) (subsequent citation omitted).
  (10th Cir. 1958) (noting that “[i]t is well settled that the
  relationship existing between a trade union and its members        “Here, the conduct complained of is the collection of union
  is contractual”). As part of the contract, he knowingly agreed     dues subject to a revocation window period.” (Doc. 32 at 25
  that he could only revoke his dues deduction authorization         (citing Am. Compl. ¶¶ 53, 55, 58).) Mr. Hendrickson frames
  during a two-week opt-out window. He does not allege that          the conduct as the “state government using the state payroll
  he was coerced, and the parties agree that he was not required     system to deduct union dues from state-issue paychecks of
  by state law to join. He could have paid a lesser fair share       state employees” pursuant to a state statute. (Doc. 47 at 6;
  fee as a nonmember, but instead he chose to join the Union.        see also Doc. 42 at 14–15.) For purposes of this opinion, the
  See Oliver, 2019 WL 5964778, at *2–3 (finding “no logic”           Court will assume Mr. Hendrickson can satisfy the first part
  in the plaintiff's position that “if only she had known of a       of the inquiry—that the deprivation was caused by the state's
  constitutional right to pay nothing for services rendered by the   imposition of a state statutory scheme. Given that, the Court
  Union—despite knowledge of her right at the time to refuse         finds that he is unable to satisfy the second part, because the
  membership and pay less—she would have declined union              Union cannot be said to be a state actor.
  membership completely”). Accordingly, the Court will grant
  the Union's motion for summary judgment on this issue and          To determine “whether a private entity can be considered a
  deny Mr. Hendrickson's motion.                                     state actor, courts must analyze the claim under four well-
                                                                     defined tests: (1) the nexus test; (2) the public function test;
                                                                     (3) the joint action test; and (4) the symbiotic relationship
  3. Mr. Hendrickson cannot show that the Union is a state           test.” Harris, 2015 WL 13662789, at *3 (citing Wittner v.
  actor.                                                             Banner Health, 720 F.3d 770, 775 (10th Cir. 2013)). Mr.
  Finally, even if Janus could be construed to compel a finding      Hendrickson only argues that the Union is a state actor
  that Mr. Hendrickson had a right to immediately resign his
                                                                     pursuant to the joint action test. 4 (See Doc. 42 at 15.)
  membership and cease paying dues in contravention of the
  parties' contract, he would be unable “to vindicate [his]
                                                                     4       While Mr. Hendrickson did not argue that the Union is
  rights against the Union through a § 1983 suit because
  the Union was not acting under ‘color of state law.’ ” See                 a state actor under the nexus test, the public function
                                                                             test, or the symbiotic relationship test, the Court has
  Oliver, 2019 WL 5964778, at *4. “[M]ost rights secured
                                                                             considered each and finds that he fails to provide
  by the Constitution are protected only against infringement
                                                                             evidence to establish that the Union is a state actor under
  by governments.” MS through Harris v. E. N.M. Mental
                                                                             any of these three tests.
  Retardation Servs., No. CIV 13-628 RB-GBW, 2015 WL
  13662789, at *2 (D.N.M. June 16, 2015) (quoting Flagg              “State action exists under the joint-action test if the private
  Bros. v. Brooks, 436 U.S. 149, 156 (1978)). Mr. Hendrickson        party is a ‘willful participant in joint action with the State
  invokes the First Amendment, which “requires state action,”        or its agents.’ ” Youngers, 108 F. Supp. 3d at 1001 (quoting
  thus he must show that the Union's “actions may ‘be fairly         Dennis v. Sparks, 449 U.S. 24, 27 (1980)). “[I]f there is a
  attributed to the State.’ ” How v. City of Baxter Springs, Kan.,   substantial degree of cooperative action between state and
  217 F. App'x 787, 791 n.3 (10th Cir. 2007) (quoting Lugar v.       private officials ... or if there is overt and significant state
  Edmondson Oil Co., Inc., 457 U.S. 922, 937 (1982)) (citing         participation, in carrying out the deprivation of the plaintiff's
  Hudgens v. NLRB, 424 U.S. 507, 513 (1976)).                        constitutional rights, state action is present.” Id. (quoting
                                                                     Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442,
                                                                     1454 (10th Cir. 1995)). Mr. Hendrickson argues that there is


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                      6
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 9 of 14 Page ID #:879


  Hendrickson v. AFSCME Council 18, --- F.Supp.3d ---- (2020)


  a substantial degree of cooperation between the Union and           not involved in state action by collecting dues”); Cooley, 385
  the State because they “sat down together and negotiated the        F. Supp. 3d at 1082 (same).
  contractual terms by which they would take members' dues,
  and the state carried out the [U]nion's instructions ....” (Doc.    Even if Mr. Hendrickson could show that the Union was
  42 at 15.) This is similar, he contends, to Janus, “where           a state actor, his claim for monetary damages would be
  the Supreme Court never questioned the matter of state              foreclosed because the Union, in collecting his membership
  action.” (Id.)                                                      dues, relied in good faith on then-existing law. Every district
                                                                      court, and now two circuit courts, have found that the union
  The Court disagrees. First, the circumstances here are again        defendants in post-Janus litigation have “a good-faith defense
  distinguishable from Janus because this lawsuit involves            to liability for payments collected before” the Supreme
  the parties' voluntary contract, not the imposition of fair         Court's decision in Janus. See Janus v. Am. Fed'n of State,
  share fees on nonunion employees. In Janus, the nonunion            Cty., & Mun. Emps., Council 31; AFL-CIO, 942 F.3d 352, 364
  employee did not have a choice under state law but to pay           & n.1 (7th Cir. 2019) (collecting cases); Danielson v. Inslee,
  the fair share fees. Here, Mr. Hendrickson had a choice to          945 F.3d 1096, 1098–99 (9th Cir. 2019) (holding that “a union
  pay union dues according to the contract that he voluntarily        defendant can invoke an affirmative defense of good faith to
  signed.                                                             retrospective monetary liability under section 1983 for the
                                                                      agency fees it collected pre-Janus). Consequently, the Court
   *8 Second, Mr. Hendrickson fails to show that the State            will grant summary judgment to Defendant with respect to the
  had a hand in drafting or controlling the terms of the parties'     § 1983 claims for damages and prospective relief.
  membership agreement. He claims that the CBA between the
  Union and the State “determine[d] when [he could] end his
  dues deductions.” (Doc. 47 at 7.) But as the Union points out,      IV. The Court will grant the Union's motion for summary
  it is the membership contract that controls the terms of the        judgment and deny Mr. Hendrickson's motion for
  opt-out window; the CBA only “parrots the language of the           summary judgment with respect to Count II.
  private membership and dues deduction agreements.” (Doc.
                                                                      A. Mr. Hendrickson's claim is foreclosed by Knight.
  32 at 26 n.5.) Mr. Hendrickson fails to present any evidence
                                                                      Mr. Hendrickson asserts in Count II that the State's
  to show that the State had a hand in drafting the terms of the
                                                                      recognition of the Union as the democratically elected
  controlling document—the membership contract. And even
                                                                      exclusive representative for his collective bargaining unit
  though the State enforced the terms of the opt-out window,
                                                                      violates his First Amendment rights to free speech and
  the “State's mere acquiescence in a private action” does not
                                                                      association. (Am. Compl. ¶¶ 63–73.) Specifically, he argues
  convert the “action into that of the State.” Gallagher, 49 F.3d
                                                                      that because the Union is the exclusive representative for
  at 1453 (quoting Flagg Bros., 436 U.S. at 164). There is no
                                                                      his bargaining unit—even for nonmembers such as himself
  evidence in the record from which a jury could reasonably
                                                                      —he is compelled “to associate with the Union against his
  conclude that the State jointly participated in creating the
                                                                      will and ... “to petition the government with a viewpoint in
  terms of the membership agreement.
                                                                      opposition to his own goals and priorities ....” (Id. ¶ 71.) He
                                                                      asks that the Court find it unconstitutional for the Union to
  Ultimately, the Court finds that Mr. Hendrickson fails to
                                                                      negotiate with the State “in his name ....” (Doc. 33 at 23.)
  come forward with evidence necessary to show that the
  Union is a state actor. See, e.g., Belgau v. Inslee, 359 F.
                                                                      The Union contends that the exclusive representation
  Supp. 3d 1000, 1015 (W.D. Wash. 2019) (finding that the
                                                                      provisions of the PEBA do not implicate Mr. Hendrickson's
  State's “obligation to deduct fees in accordance with the
                                                                      First Amendment rights. (Doc. 32 at 27–34.) See also,
  authorization agreements does not transform decisions about
                                                                      N.M. Stat. Ann. § 10-7E-13–15. It asserts that the Supreme
  membership requirements [that they pay dues for a year]
                                                                      Court has already considered and rejected this claim in
  into state action”) (quotation marks and citation omitted);
                                                                      Minnesota State Board for Community Colleges v. Knight,
  Oliver, 2019 WL 5964778, at *6 (because “[t]he union's
                                                                      465 U.S. 271 (1984). The plaintiffs there, community college
  right to collect the dues is not created by the Commonwealth
                                                                      faculty instructors who were not members of the union that
  [but] by the union's contract with its members” and “[t]he
                                                                      was the exclusive representative for the faculty's bargaining
  Commonwealth's role ... is strictly ministerial, ... the Union is
                                                                      unit, challenged the constitutionality of the state's exclusive
                                                                      representation scheme (PELRA). Knight, 465 U.S. at 278.


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             7
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 10 of 14 Page ID #:880


   Hendrickson v. AFSCME Council 18, --- F.Supp.3d ---- (2020)


   Specifically, they argued that “meet and confer” sessions          Thus, while the ultimate issue the Knight Court considered
   between the union and the employer on employment-related           does not squarely align with the issue presented here, the
   questions violated their First Amendment rights to speak on        Court finds that language in the decision is directly on
   their own behalf. See id. at 274–75, 286. The Supreme Court        point and dispositive of this claim. “Indeed, every court
   disagreed and found that the faculty members had “no special       that has considered [whether an exclusive representation
   constitutional right to a voice in the making of policy by their   arrangement] forces [nonunion members] into an expressive
   government employer.” Id. at 286.                                  association with [unions] has rejected [the argument] as
                                                                      foreclosed by Knight.” Thompson, 371 F. Supp. 3d at
    *9 Mr. Hendrickson stresses that his claim is different, and      437 (citing Hill v. Serv. Emps. Int'l Union, 850 F.3d 861,
   Knight is inapplicable. He argues that the Knight case only        863 (7th Cir. 2017) (“rejecting claim that designation of
   stands for the proposition that nonunion members have “no          exclusive representative forced employees into an ‘agency-
   constitutional right to force the government to listen to their    like association with the [union]’ ” and finding that, “under
   views[,]” and that “he asserts a right against the compelled       Knight, the IPLRA's exclusive-bargaining-representative
   association forced on him by exclusive representation.” (Doc.      scheme is constitutionally firm and not subject to heightened
   33 at 20–21.) In other words, he “does not contest the right       scrutiny”); Jarvis v. Cuomo, 660 F. App'x 72, 74 (2d Cir.
   of the government to choose whom it meets with, to ‘choose         2016) (“finding the plaintiff's claim that designation of
   its advisors,’ or to amplify the Union's voice. He does not        an exclusive representative amounted to forced association
   demand” that the State listen to his views, as the Knight          was ‘foreclosed’ by Knight where the employees were not
   faculty sought. (Doc. 33 at 22–23.) Instead, he asks that          required to join the union”); D'Agostino v. Baker, 812 F.3d
   the Court find it unconstitutional for the Union to speak on       240, 244 (1st Cir. 2016) (“finding Knight contained the
   his behalf. (Id. at 23.) This, he argues, “compel[s] him to        implied premise ‘that exclusive bargaining representation
   associate with the Union by making the Union bargain on his        by a democratically selected union does not, without more,
   behalf.” (Id. at 22.)                                              violate the right of free association on the part of dissenting
                                                                      non-union members of the bargaining unit’ ”); Reisman v.
   The Court agrees that the issue the Supreme Court decided          Associated Faculties of the Univ. of Maine, 356 F. Supp.
   in Knight was narrower than the Union cares to admit. See          3d 173 (D. Maine 2018) (“rejecting the plaintiff's compelled
   Thompson v. Marietta Educ. Ass'n, 371 F. Supp. 3d 431,             association claim as foreclosed by Knight”)) (subsequent
   436 (S.D. Ohio 2019) (noting that Knight “is not directly          citation omitted).
   dispositive of the claim” the plaintiff made in Thompson,
   which was “that the very designation of the Union as               Janus only serves to affirm the conclusion that exclusive
   [her] exclusive representative forces an association between       representation schemes are constitutional. There, the Supreme
   [her] and the Union”). In discussing the question presented,       Court observed:
   however, the Knight “Court made broad statements about
   PELRA and the freedom of association.” Id. The Court
   opined that the meet and confer sessions did not infringe                       *10 It is also not disputed that
   on the faculty's speech or associational rights. Knight, 465                   the State may require that a
   U.S. at 288. The statutory scheme allowing for exclusive                       union serve as exclusive bargaining
   representation “has in no way restrained [the faculty's] ...                   agent for its employees—itself
   freedom to associate or not to associate with whom they                        a significant impingement on
   please, including the exclusive representative.” Id. The Court                 associational freedoms that would not
   reiterated that their “associational freedom has not been                      be tolerated in other contexts. We
   impaired” because they “are free to form whatever advocacy                     simply draw the line at allowing the
   groups they like. They are not required to become members                      government to go further still and
   of” the union, and the pressure they may feel to join the                      require all employees to support the
   union because of its unique position “does not create an                       union irrespective of whether they
   unconstitutional inhibition on associational freedom.” Id. at                  share its views.
   289–90.




                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            8
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 11 of 14 Page ID #:881


   Hendrickson v. AFSCME Council 18, --- F.Supp.3d ---- (2020)


                                                                      S. Ct. at 2466; see also Mentele, 916 F.3d at 791 (noting
   Janus, 138 S. Ct. at 2478 (emphasis added); see also Mentele       Janus's “reaffirm[ation] that ‘[s]tates can keep their labor-
   v. Inslee, 916 F.3d 783, 786–90 (9th Cir.), cert. denied 140       relation systems exactly as they are—only they cannot force
   S. Ct. 114 (2019) (relying on Janus and Knight to find that        nonmembers to subsidize public-sector unions’ ”) (quoting
   an exclusive collective bargaining representative arrangement      Janus, 138 S. Ct. at 2485 n.27).
   does not infringe on nonunion members' First Amendment
   rights); Bierman v. Dayton, 900 F.3d 570, 574 (8th Cir. 2018),     The State Defendants also emphasize the State's interest
   cert. denied, 139 S. Ct. 2043 (2019) (finding that Janus           in affordable and efficient management by “allowing a
   “do[es] not supersede Knight”).                                    public agency or entity to enter into one contract for an
                                                                      entire bargaining unit, rather than having to negotiate with
                                                                      multiple competing unions or, perhaps worse, with many
   B. Exclusive representation is justified by compelling state
                                                                      individuals.” (Doc. 41 at 17.) In Mentele, the Ninth Circuit
   interests.
                                                                      also highlighted this compelling state interest: “[The State]
   Even if the Court found that Knight was not dispositive
                                                                      has an interest in negotiating with only one entity, at least for
   of the claim in Count II or that Janus overruled Knight,
                                                                      the sake of efficiency and managerial logistics ....” 916 F.3d
   the claim would fail because exclusive representation
                                                                      at 791. Eliminating exclusive representation would create
   serves compelling state interests. “Mandatory associations
                                                                      “confusion ... from multiple agreements[ ] and possible
   are subject to exacting scrutiny, meaning they require a
                                                                      dissension among the” employees. Id. (citing Janus, 138
   compelling state interest that cannot be achieved through
                                                                      S. Ct. at 2465–66). Mr. Hendrickson contends that the
   significantly less-restrictive means.” Hill v. Serv. Emps.
                                                                      interest in “sav[ing] monetary resources by negotiating only
   Int'l Union, 850 F.3d 861, 863 (7th Cir. 2017) (citing
                                                                      with the Union ... is not an interest that can justify First
   Knox, 567 U.S. at 310 (noting that “mandatory associations
                                                                      Amendment violations[,]” but the cases he cites are all
   are permissible only when they serve a ‘compelling
   state interes[t] ... that cannot be achieved through means         inapplicable in this context. 5 (Doc. 33 at 19.) The Court finds
   significantly less restrictive of associational freedoms’ ”)       that Defendants have advanced compelling state interests
   (internal quotation omitted)); see also Mentele, 916 F.3d at       sufficient to justify any purported impingement on Mr.
   790 (same); Harris v. Quinn, 573 U.S. 616, 648–49 (2014)           Hendrickson's associational freedom.
   (applying exacting scrutiny to an agency-fee provision that
   impinged on associational freedoms).                               5       Mr. Hendrickson cites: (1) Romer v. Evans, 517 U.S.
                                                                              620, 635 (1996), where the Supreme Court found that a
   Here, the State enacted the PEBA “to guarantee public                      purported state “interest in conserving public resources
   employees the right to organize and bargain collectively                   to fight discrimination against other groups” was “so
   with their employers, to promote harmonious and                            far removed” from the referendum as to be a legitimate
   cooperative relationships between public employers and                     objective; and (2) Plyler v. Doe, 457 U.S. 202, 227
                                                                              (1982), where “an interest in the preservation of the
   public employees and to protect the public interest by
                                                                              state's limited resources for the education of its lawful
   ensuring, at all times, the orderly operation and functioning
                                                                              residents[,]” standing alone, did not justify the State's
   of the state and its political subdivisions.” N.M. Stat. Ann.
                                                                              “intent[ ] to discriminate” (quotation marks and citation
   § 10-7E-2. The State Defendants note Janus's approval of                   omitted). Mr. Hendrickson fails to explain how either of
   the State's interest in “labor peace” as a compelling state                these cases is on point.
   interest—that is, “avoidance of the conflict and disruption”
                                                                       *11 Moreover, Mr. Hendrickson points to no other means
   that may occur “if the employees in a unit were represented
                                                                      that are significantly less restrictive than the exclusive
   by more than one union.” See Janus, 138 S. Ct. at 2465
                                                                      representation system now in place. The Mentele court
   (“[w]e assume that ‘labor peace,’ in this sense of the term,
                                                                      also stated that it “know[s] of no alternative [to exclusive
   is a compelling state interest”). (See also Doc. 41 at 11.) Mr.
                                                                      representation] that is ‘significantly less restrictive of
   Hendrickson contends that Janus disapproved of labor peace
                                                                      associational freedoms.’ ” 916 F.3d at 791 (quoting Janus,
   as a compelling state interest, but this is only partially true.
                                                                      138 S. Ct. at 2465). He does not want the Union to speak
   (Docs. 33 at 18; 47 at 12; 48 at 8.) Janus found that labor
                                                                      for him, but it is unclear what significantly less restrictive
   peace was not a sufficient justification to continue charging
                                                                      system New Mexico might implement. Thus, the Court finds
   agency fees—it did not conclude that labor peace was an
                                                                      that PEBA's exclusive bargaining system is constitutionally
   insufficient interest to justify exclusive representation. 138


                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    9
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 12 of 14 Page ID #:882


   Hendrickson v. AFSCME Council 18, --- F.Supp.3d ---- (2020)


   permissible and will grant the Union's motion for summary                  has unlawfully deducted fair share fees since Janus.
   judgment and deny Mr. Hendrickson's motion with respect to                 (See Doc. 43; Am. Compl.) Even if it was improper
   Count II.                                                                  to take judicial notice of the proffered letter, the Court
                                                                              notes that the PELRB Practice Manual also provides that
                                                                              the PEBA provision regarding fair share fees has been
   V. The Court will grant the State Defendants' motion to                    “rendered moot” by Janus. PELRB Practice Manual
   dismiss.                                                                   at 9, State of N.M. PELRB (Aug. 31, 2019), https://
                                                                              www.pelrb.state.nm.us/pdf/peba/Practice% 20manual%
   A. The Court will dismiss Mr. Hendrickson's claims in                      20revd% 2011-15-19% 20003.pdf. Judicial notice of this
   Count I.                                                                   record is proper, because the record “can be accurately
   Mr. Hendrickson asserts the same claims for prospective relief             and readily determined from sources whose accuracy
   against the State Defendants in Count I: (1) that Defendants               cannot reasonably be questioned.” See Fed. R. Evid.
                                                                              201(b)(2).
   “cannot force public employees to wait for an opt-out window
   to resign their union membership and to stop the deduction
   of dues from their paychecks” (Am. Compl. ¶ 58); (2) that          B. The Court will dismiss the claim in Count II.
   his rights were violated because he had to pay union dues
                                                                      1. The State Defendants are not responsible for enforcing
   until the opt-out window specified in the parties' contract
                                                                      the PEBA and are not proper defendants.
   (id. ¶ 59); and (3) that the statute allowing fair share fees is
                                                                       *12 With respect to the remaining claim, the State
   unconstitutional (id. ¶ 60). (See also Doc. 37 at 9.) His claims
                                                                      Defendants first contend that this Court lacks subject matter
   fail for the same reasons the Court described above.
                                                                      jurisdiction because they are not proper defendants for
                                                                      purposes of the Ex parte Young exception to the Eleventh
   First, Mr. Hendrickson does not have standing to enforce the
                                                                      Amendment. (Doc. 37 at 5.) “Suits against state officials in
   rights of other public employees. See Aid for Women, 441
                                                                      their official capacity ... should be treated as suits against
   F.3d at 1111; Begay, 710 F. Supp. 2d at 1186–87. Thus, the
                                                                      the State.” Hafer v. Melo, 502 U.S. 21, 25 (1991) (citation
   Court will dismiss the requested declaration regarding the
                                                                      omitted)). And while “[t]he Eleventh Amendment generally
   constitutionality of the opt-out window as it applies to other
                                                                      bars suits against a state in federal court commenced by
   public employees. (See Am. Compl. ¶ 58.)
                                                                      citizens of that state[,]” the Ex parte Young doctrine permits
                                                                      an exception where the plaintiff sues “a state official in
   Second, Mr. Hendrickson is no longer a member of the Union
                                                                      federal court [and] seeks only prospective equitable relief for
   and has not shown there is a good chance he will be likewise
                                                                      violations of federal law ....” J.B. ex rel. Hart v. Valdez, 186
   injured in the future. See Cox, 43 F.3d at 1348. Moreover,
                                                                      F.3d 1280, 1285, 1286 (10th Cir. 1999) (quoting Elephant
   Janus does not apply to void his membership contract with
                                                                      Butte Irrigation Dist. of N.M. v. Dep't of the Interior, 160 F.3d
   the Union, and his claim would also fail on the merits. See
                                                                      602, 607–08 (10th Cir.)). To properly name an official as a
   138 S. Ct. at 2486. Thus, the Court will dismiss the requested
                                                                      defendant, he or she “must have a particular duty to ‘enforce’
   declaration regarding the withholding of Union dues until the
                                                                      the statute in question and a demonstrated willingness to
   two-week opt-out window. (See Am. Compl. ¶ 59.)
                                                                      exercise that duty.” Peterson v. Martinez, 707 F.3d 1197, 1205
                                                                      (10th Cir. 2013) (quoting Prairie Band Potawatomi Nation v.
   Third, the requested declaration regarding N.M. Stat. Ann.
                                                                      Wagnon, 476 F.3d 818, 828 (10th Cir. 2007)).
   § 10-7E-9(G) is moot, because Mr. Hendrickson does not
   assert that the Union and SPO are still deducting fair share
                                                                      The State Defendants argue that neither of them has
   fees from nonunion employees. 6 Accordingly, the Court will        enforcement duties over the PEBA, which is instead the
   dismiss the requested declaration regarding the fair share fee     responsibility of the Public Employee Labor Relations
   provision. (See Am. Compl. ¶ 60.)                                  Board (PELRB). (Doc. 37 at 7 (citing N.M. Stat. Ann. §§
                                                                      10-7E-23(A), 10-7E-4(D)).) The PELRB “consists of three
   6      The State Defendants ask the Court to take judicial         members appointed by the governor[,]” N.M. Stat. Ann. §
          notice of a July 6, 2018 letter from the director of the    10-7E-8, and “has the power to enforce provisions of the
          SPO announcing that it would immediately cease payroll      [PEBA] through the imposition of appropriate administrative
          deductions of fair share fees pursuant to Janus. (See       remedies.” § 10-7E-9(F).
          Doc. 37 at 10 (citing Doc. 37-A).) Mr. Hendrickson
          does not object to this request or argue that the SPO



                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                10
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 13 of 14 Page ID #:883


   Hendrickson v. AFSCME Council 18, --- F.Supp.3d ---- (2020)


   In Sweeney v. Madigan, another post-Janus case on collective         subject to defend every suit challenging the constitutionality
   bargaining, the plaintiffs named the attorney general of             of any state statute, no matter how attenuated his or her
   Illinois. 359 F. Supp. 3d 585, 592 (N.D. Ill. 2019). The             connection to it.” 6 F.3d 108, 112–13, 116 (3d Cir. 1993).
   attorney general argued that the Eleventh Amendment barred
   the action against her because she did not have prosecutorial         *13 Mr. Hendrickson attempts to distinguish Bishop on the
   authority over the statutory scheme. Id. The district court held     basis that the enforcement of the statute was delegated to
   that although the Illinois Labor Relations Board enforced the        a branch other than the executive branch. (Doc. 43 at 6.)
   statutes, the attorney general “is responsible for prosecuting       But this argument fails in looking at the cases the Tenth
   violations of” orders of the board. Id. Thus, the attorney           Circuit cited in support of its holding in Bishop: enforcement
   general was properly named. Id. The same is not true here.           in Women's Emergency Network was the responsibility of
   The PEBA authorizes the PELRB to enforce the PEBA, §                 the cabinet, which is also part of the executive branch. 323
   10-7E-9(F), and enforcement of PELRB orders is reserved              F.3d at 949–50. In Waste Management Holdings, the statutory
   to the courts, not the Attorney General. See § 10-7E-23. Mr.         scheme was enforced by a board, the members of which were
   Hendrickson has not demonstrated that either the governor            appointed by the governor. See 252 F.3d at 323; Va. Code
   or the attorney general have enforcement powers over the             Ann. §§ 10.1-1401, 10.1-1455. The Court is not convinced
   PEBA.                                                                that enforcement by another branch is the determining factor.

   The State Defendants cite to an unpublished Tenth Circuit            Mr. Hendrickson urges the Court to follow the Tenth Circuit's
   case in support of their position. In Bishop v. Oklahoma, two        reasoning in Petrella v. Brownback, 697 F.3d 1285 (10th Cir.
   couples sued the governor and attorney general and sought a          2012), where it found that the attorney general and governor
   declaration that an amendment to the state constitution was          were proper defendants in a lawsuit “challenging the statutory
   unconstitutional. 333 F. App'x 361, 362–63 (10th Cir. 2009).         scheme by which the state of Kansas fund[ed] its public
   The Tenth Circuit held that the state “officials' generalized        schools.” Id. at 1289, 1293–94. The Tenth Circuit rejected the
   duty to enforce state law, alone, is insufficient to subject them    state officials' argument that they were not proper defendants:
   to a suit challenging a constitutional amendment they have
   no specific duty to enforce.” Id. at 365 (citations omitted).
   The Bishop court cited several cases from other circuits                         It cannot seriously be disputed that
   in support of its decision. First, in Women's Emergency                          the proper vehicle for challenging
   Network v. Bush, the Eleventh Circuit held that “[w]here the                     the constitutionality of a state statute,
   enforcement of a statute is the responsibility of parties other                  where only prospective, non-monetary
   than the governor (the cabinet in this case), the governor's                     relief is sought, is an action against
   general executive power is insufficient to confer jurisdiction.”                 the state officials responsible for the
   323 F.3d 937, 949–50 (11th Cir. 2003) (citation omitted).                        enforcement of that statute. See Ex
   Similarly in Waste Management Holdings, Inc. v. Gilmore,                         parte Young, 209 U.S. 123, 161
   the Fourth Circuit concluded that “[t]he mere fact that a                        (1908). Nor can it be disputed that
   governor is under a general duty to enforce state laws does                      the Governor and Attorney General of
   not make him a proper defendant in every action attacking the                    the state of Kansas have responsibility
   constitutionality of a state statute.” 252 F.3d 316, 331 (4th Cir.               for the enforcement of the laws of the
   2001) (quoting Shell Oil Co. v. Noel, 608 F.2d 208, 211 (1st                     state. See Kan. Const. Art. I § 3; Kan.
   Cir. 1979)). In Okpalobi v. Foster, the Fifth Circuit found that                 Stat. Ann. § 75-702.
   the plaintiff could not maintain a suit against the governor and
   attorney general where neither official had an “enforcement
   connection with ... the statute at issue.” 244 F.3d 405, 422 (5th    Id. But as the State Defendants note, the school funding
   Cir. 2001) (en banc) (emphasis omitted). In 1st Westco Corp.         statute is “encompassed by [the executive branch's] general
   v. School District of Philadelphia, the Third Circuit opined         enforcement power. If a local school district were to violate
   that “[i]f we were to allow [plaintiffs] to join ... [the State      the [statute at issue in Petrella], it would be the governor
   officials] in this lawsuit based on their general obligation to      and the attorney general that would take any enforcement
   enforce the laws ..., we would quickly approach the nadir of         action, as provided by the Kansas State Constitution.” (Doc.
   the slippery slope; each state's high policy officials would be      46 at 3 (citing Petrella, 697 F. Supp. 3d at 1294).)


                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
Case 8:19-cv-00927-JLS-JEM Document 61 Filed 01/28/20 Page 14 of 14 Page ID #:884


   Hendrickson v. AFSCME Council 18, --- F.Supp.3d ---- (2020)


                                                                        IT IS ORDERED that Defendant AFSCME Council 18's
   But “enforcement of New Mexico public employee union
                                                                        Motion for Summary Judgment, Statement of Undisputed
   contracts is not encompassed by this general authority.” (Id.)
                                                                        Material Facts, and Memorandum of Points and Authorities
   Instead, enforcement of the PEBA rests with the PELRB.
                                                                        in Support of AFSCME Council 18's Motion for Summary
   Accordingly, the Court holds that Governor Lujan Grisham
                                                                        Judgment (Doc. 32) is GRANTED;
   and Attorney General Balderas are not proper defendants in
   this matter.
                                                                        IT IS FURTHER ORDERED that Plaintiff's Motion for
                                                                        Summary Judgment and Memorandum of Law in Support
   2. Mr. Hendrickson has failed to state a claim in Count II.          Thereof (Doc. 33) is DENIED;
   Even if the State Defendants were properly named, the Court
   would dismiss Count II for failure to state a claim. As              IT IS FURTHER ORDERED that Defendants Michelle
   the Court found above, Knight forecloses the claim. And              Lujan Grisham and Hector Balderas's Motion to Dismiss
   if Knight was not dispositive or if Janus overruled Knight,          (Doc. 37) is GRANTED; and
   the arrangement is justified by compelling state interests.
   Consequently, the Court will grant the motion to dismiss with        IT IS FURTHER ORDERED that this case is DISMISSED.
   respect to Count II.

                                                                        All Citations
   THEREFORE,
                                                                        --- F.Supp.3d ----, 2020 WL 365041

   End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              12
